          Case 5:20-cv-00163-TES Document 12 Filed 08/27/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


RACHEL MOSBY,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                         5:20-cv-00163-TES
CITY OF BYRON, GEORGIA,

        Defendant.


           ORDER CONVERTING DEFENDANT’S MOTION TO DISMISS
                INTO A MOTION FOR SUMMARY JUDGMENT



        In order for the Court to rule on the issues presented in Defendant City of

 Bryon’s Motion to Dismiss [Doc. 5], it will be necessary to determine whether

 Defendant raised the verification defense at the earliest time possible. This

 determination will likely require the Court to consider matters outside the pleadings.

 Therefore, Defendant’s Motion to Dismiss will be treated as one for summary judgment

 under Federal Rule of Civil Procedure 56. Fed. R. Civ. P. 12(d).

        “When a district court converts a motion to dismiss into a motion for summary

 judgment, it must comply with the requirements of Rule 56 by notifying the parties of

 the conversion and provid[e] at least 10 days for the parties to supplement the record

 accordingly.” German v. Nationstar Mortg., LLC, No. CV 2:20-033, 2020 WL 4905066, at *1

 (S.D. Ga. Aug. 20, 2020) (citing Trustmark Ins. v. ESLU, Inc., 299 F.3d 1265, 1267 (11th Cir.
         Case 5:20-cv-00163-TES Document 12 Filed 08/27/20 Page 2 of 2



2002)). Accordingly, Defendant shall have 14 days from the date of this Order to file any

supplemental evidence as listed in Rule 56(c) along with a short brief in support of its

positions on the issues raised in its dismissal motion. Plaintiff Rachel Mosby shall have

14 days from the supplemental filings to respond. Mosby’s failure to respond could

result in the dismissal of her claims against Defendant.

       The Court notes that both parties have already provided the Court with

materials outside the pleadings, many of which are documents Mosby filed with the

Equal Employment Opportunity Commission (“EEOC”) or are central to her claim

under 42 U.S.C. § 2000e et seq., and would not be categorized as materials requiring

conversion. See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005); Scott v. Ride Aid of Ga.,

Inc., No. 7:11–CV–180 (HL), 2012 WL 1409326, at *1 (M.D. Ga. Apr. 23, 2012). However,

some materials provided arguably do not fall within this category, and the Court, in its

discretion, CONVERTS Defendant’s Motion to Dismiss [Doc. 5] into one for summary

judgment. German, 2020 WL 4905066, at *1. The parties need not submit any information

already provided to the Court, nor are the parties required to submit any information in

response to this Order.

       SO ORDERED, this 27th day of August, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
